Case 1:19-cv-04204-JMS-TAB Document 24-1 Filed 08/07/20 Page 1 of 9 PageID #: 92


                                   EXHIBIT 1
Case 1:19-cv-04204-JMS-TAB Document 24-1 Filed 08/07/20 Page 2 of 9 PageID #: 93
Case 1:19-cv-04204-JMS-TAB Document 24-1 Filed 08/07/20 Page 3 of 9 PageID #: 94
Case 1:19-cv-04204-JMS-TAB Document 24-1 Filed 08/07/20 Page 4 of 9 PageID #: 95
Case 1:19-cv-04204-JMS-TAB Document 24-1 Filed 08/07/20 Page 5 of 9 PageID #: 96
Case 1:19-cv-04204-JMS-TAB Document 24-1 Filed 08/07/20 Page 6 of 9 PageID #: 97
Case 1:19-cv-04204-JMS-TAB Document 24-1 Filed 08/07/20 Page 7 of 9 PageID #: 98
Case 1:19-cv-04204-JMS-TAB Document 24-1 Filed 08/07/20 Page 8 of 9 PageID #: 99
Case 1:19-cv-04204-JMS-TAB Document 24-1 Filed 08/07/20 Page 9 of 9 PageID #: 100
                                               EXHIBIT A


                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION


   DEREK I. LACY,                                      )
                                                       )
                 Plaintiff,                            )
                                                       )
         v.                                            )      Cause No. 1:19-cv-4204-JMS-TAB
                                                       )
   AMERICAN BUSINESS INSURANCE,                        )
   INC.,                                               )
                                                       )
                 Defendant.                            )

                  JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

         Plaintiff, Derek I. Lacy, and Defendant, American Business Insurance, Inc., by counsel,

  hereby stipulate and agree to the dismissal of the above-captioned cause of action in its entirety,

  including claims that were brought or that could have been brought, with prejudice, and each party

  to bear its own costs, fees, and expenses.


   Respectfully submitted,

   /s/ Andrew G. Jones                             /s/ Koryn M. McHone
   Andrew G. Jones                                 Koryn M. McHone
   (by Koryn M. McHone: Pursuant to L.R. 5-        BARNES & THORNBURG LLP
   7(e), Mr. Jones consented to his signature      11 South Meridian Street
   hereon via email on July 27, 2020)              Indianapolis, IN 46204
   LAW OFFICE OF ANDREW G. JONES                   Telephone: (317) 236-1313
   9465 Counselors Row, Suite 200                  Facsimile: (317) 231-7433
   Indianapolis, Indiana 46240                     E-mail:    koryn.mchone@btlaw.com
   E-mail: ajones@andrewgjoneslaw.com
                                                   Attorney for Defendant
   Attorney for Plaintiff
